COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS


 ANTHONY GALMINES,                               §
                                                                    No. 08-08-00273-CR
                   Appellant,                    §
                                                                      Appeal from the
 v.                                              §
                                                                    243rd District Court
                                                 §
 THE STATE OF TEXAS,                                              of El Paso County, Texas
                                                 §
                   Appellee.                                        (TC#20070D04212)
                                                 §


                                  MEMORANDUM OPINION

       Appellant entered a plea of not guilty before a jury to the offense of assault on a public

servant. TEX .PENAL CODE ANN . § 22.01(b)(1)(Vernon 2003). He was convicted, and the jury

assessed punishment at confinement for 6 years. We affirm.

       Appellant’s court-appointed counsel has filed a brief in which he has concluded that the

appeal is wholly frivolous and without merit. The brief meets the requirements of Anders v.

California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493, reh. denied, 388 U.S. 924, 87 S. Ct.
2094, 18 L. Ed. 2d 1377 (1967), by advancing contentions which counsel says might arguably

support the appeal. See High v. State, 573 S.W.2d 807 (Tex.Crim.App. 1978); Currie v. State,

516 S.W.2d 684 (Tex.Crim.App. 1974); Jackson v. State, 485 S.W.2d 553 (Tex.Crim.App.

1972); Gainous v. State, 436 S.W.2d 137 (Tex.Crim.App. 1969). A copy of counsel’s brief has

been delivered to Appellant, and Appellant has been advised of his right to examine the appellate

record and file a pro se brief. No pro se brief has been filed.

       We have carefully reviewed the record and counsel’s brief and agree that the appeal is
wholly frivolous and without merit. Further, we find nothing in the record that might arguably

support the appeal. A discussion of the contentions advanced in counsel’s brief would add

nothing to the jurisprudence of the state.

       The judgment is affirmed.



June 9, 2010
                                              DAVID WELLINGTON CHEW, Chief Justice

Before Chew, C.J., McClure, and Rivera, JJ.

(Do Not Publish)




                                               -2-